Citation Nr: 1040993	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), including as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971, including a tour in Vietnam from January to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions in July 2003, January 2004, and June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

This case was previously before the Board in August 2006 and 
again in May 2009, at which time it was remanded for further 
development and consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD is a service-connected disability.

2.  There is competent and credible, so probative, medical 
evidence indicating his PTSD as likely as not aggravates his CAD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the CAD is secondary 
to the PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Here, though, since the claim is being granted, the Board need 
not discuss whether there has been compliance with these notice 
and duty to assist provisions of the VCAA because the Veteran is 
receiving the requested benefits, regardless.  38 C.F.R. 
§ 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  General Statutes, Regulations and Cases Pertaining to 
Service Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To establish entitlement to direct service connection for a 
claimed disability, there must be:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus or link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).



Service connection will be presumed for certain chronic diseases, 
such as cardiovascular disease, if manifested to a compensable 
degree (generally at least 
10-percent disabling) within the year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection also may be granted for any disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows the disability was incurred in service.  38 
C.F.R. 3.303(d).

Secondary service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected disability has aggravated a 
non-service-connected condition; when aggravation of a non-
service-connected condition is proximately due to or the result 
of a service-connected disability, the Veteran will be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439 (1995).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

III.  Service Connection for CAD

The Veteran has diagnoses of CAD dating back to 1998.  He 
underwent percutaneous transluminal coronary angioplasty (PTCA) 
with stenting in December 1998 and June 2000.  

At the time of his military separation examination in May 1971, 
the Veteran had complained of left anterior chest pains that had 
been present for approximately three years, and which occurred 
about every two weeks, lasting from one to two days.  But 
physical examination of his heart and vascular system during his 
separation exam was entirely within normal limits, and no 
pertinent diagnosis was noted.  There also is no clinical 
diagnosis of heart disease until many years later, 
until as mentioned in 1998, so some 27 years after service.  
Moreover, there is no competent medical evidence indicating the 
Veteran's heart disease is directly related to his service (so as 
to warrant concluding the condition was directly or even 
presumptively incurred in service, since not manifested to the 
required degree of at least 10-percent disabling within the 
initial, post-service year).  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005.

Nevertheless, this is not the basis of the Veteran's claim.  He 
is alleging, instead, that his service-connected PTSD causes 
stress, which affects his heart disability.  The record contains 
several opinions regarding this claimed cause-and-effect 
correlation between these two conditions, his PTSD and CAD.  

Following a VA psychiatric examination in June 2003, the examiner 
voiced his opinion that the majority of the Veteran's "medical 
problems" were likely the result of his efforts to cope with his 
PTSD symptomatology, and that these conditions "tended to 
aggravate each other."  Further, during VA psychiatric 
examination in September 2006, it was noted the Veteran's 
"anxiety symptoms" appeared to be aggravating his "medical 
conditions" and vice versa.

During a VA cardiovascular examination in September 2006, the 
examiner noted the Veteran had several active "risk factors" for 
CAD, including his age, male sex, hyperlipidemia, and 
hypertension.  Moreover, he had a "long history" of substantial 
stress and was service connected for PTSD.  In the opinion of the 
examiner, stress could certainly contribute to the development of 
CAD and may have in fact done this in the Veteran, though "it was 
impossible to determine which of [his] several risk factors 
contributed what proportion of the risk of coronary disease."

In a February 2008 statement, a VA nurse practitioner reported 
that she had been providing cardiac care to the Veteran since 
2005.  She concluded that it was as likely as not that his PTSD 
with ongoing stress, depression, and anger management issues 
contributed to the development and progression of his CAD.



In light of the Veteran's medical history, the Board remanded 
this case for an additional medical nexus opinion concerning any 
potential clinical relationship or correlation between the 
Veteran's CAD and PTSD.  The Veteran resultantly had another VA 
examination in December 2008.  The examiner, however, did not 
have access to the Veteran's claims file for consideration of 
this history and therefore deferred a final decision regarding 
the claim until after having the opportunity to review the file.  
In an October 2009 addendum, this physician essentially noted 
that other factors - including the Veteran's family history, 
hypertension, and dyslipidemia, increased his chances of 
developing CAD, and that these conditions outweigh any effect due 
to PTSD.  Significantly, however, this commenting physician also 
conceded there was some evidence in the medical literature 
linking PTSD and the early development of CAD.  So this examiner 
believed that it is as likely as not the Veteran's PTSD has at 
least aggravated his CAD.

In light of these several medical opinions acknowledging this 
purported relationship between the Veteran's PTSD and aggravation 
of his CAD, service connection is warranted on this permissible 
secondary basis.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that 
competent medical nexus evidence is usually required to associate 
a secondary condition with a service-connected disability).  
There is no probative evidence in the record to rebut these 
favorable opinions, and the Veteran's medical history and current 
findings seem to substantiate their suppositions.  Certainly 
then, with resolution of all reasonable doubt in the Veteran's 
favor, the claim must be granted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for CAD as secondary to the PTSD is granted. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


